Citation Nr: 1430987	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for a bilateral eye disorder other than diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type II, diabetic retinopathy, and/or sleep apnea. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.   

The Board notes that the Veteran initially claimed entitlement to service connection for an eye disorder secondary to his service-connected diabetes mellitus, type II.  In this regard, the Veteran has been diagnosed with various bilateral eye disorders.  As the Board herein grants service connection for diabetic retinopathy, but must remand the other eye disorders for additional development, the Board has separated the claims as shown on the title page of this decision as a result of the different dispositions.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals the June 2014 Board hearing transcript as well as VA outpatient treatment records not found in the paper file; however, the treatment records were reviewed by the AOJ in the December 2013 supplemental statement of the case.  A review of his VBMS file reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a bilateral eye disorder other than diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Resolving all doubt in favor of the Veteran, diabetic retinopathy is related to his service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

Service connection for diabetic retinopathy is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for diabetic retinopathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran is service-connected for diabetes mellitus type II and alleges that such results in diabetic retinopathy and, therefore, service connection for such eye disorder is warranted.  In this regard, the Veteran has not alleged that his diabetic retinopathy had its onset in, or is otherwise directly related to, his military service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, including Moncrief Army Community Hospital (Tricare) treatment records dated in May 2012 through December 2012 reflect a diagnosis of diabetic retinopathy.  Specifically, a May 2012 Tricare ophthalmology record diagnosed mild nonproliferative diabetic retinopathy in the right eye.  The Board acknowledges that, on VA examination in June 2011, the examiner diagnosed "diabetes without diabetic retinopathy."  However, during the Veteran's hearing before the Board, he reported that the June 2011 VA examiner did not dilate his eyes and only did a brief, cursory examination regarding his eye complaints.  Transcript [T.] pages 4-5.  He reported that, in contrast, his Tricare ophthalmologist conducted more thorough eye examinations and did so on a regular basis.  For example, the Veteran reported that his Tricare ophthalmologists dilated his eyes when they examined him and followed him for thorough eye examinations twice per year to stay abreast of any eye complications from his diabetes mellitus type II.  T. page 6.  Although the June 2011 examiner appears to reach the opposite conclusion of the Army Community Hospital physician(s), the Board places a high probative value on the multiple treatment records from the regular treating physicians who diagnosed diabetic retinopathy and prescribed medication to treat such disease in the right eye.  

In reaching this conclusion, the Board also acknowledges that a May 2014 treatment record from another ophthalmologist indicated that there was no evidence of diabetic retinopathy.  However, the May 2014 treatment record did not indicate that the 2012 diagnoses had been in error.  Moreover, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, despite the June 2011 and May 2014 findings, the Board resolves all doubt in favor of the Veteran and finds that he has a current diagnosis of diabetic retinopathy.  

The Veteran is also currently service-connected for diabetes mellitus type II.  Furthermore, the aforementioned Tricare records describe the Veteran's retinopathy as "diabetic," thus demonstrating that such retinopathy is related to his service-connected diabetes mellitus type II.  Therefore, the Board finds that service connection for diabetic retinopathy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for diabetic retinopathy is granted.


REMAND

Regarding the issue of entitlement to service connection for a bilateral eye disorder other than diabetic retinopathy, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that, in addition to diabetic retinopathy, the Veteran has been diagnosed with various eye disorders, to include presbyopia with mild astigmatism bilaterally, emmetropia, cataract of the left eye, and a retinal hole inferior without detachment of the right eye.  He alleges that such disorders are caused or aggravated by his service-connected diabetes mellitus type II, diabetic retinopathy, and/or sleep apnea.  In this regard, he has submitted multiple medical journal articles supporting a relationship between cataracts and diabetes mellitus type II as well as a relationship between cataracts and sleep apnea.  With respect to diabetes mellitus type II, the articles indicate that patients with such disease may contract cataracts at a much younger age than they normally would.  With respect to sleep apnea, the articles indicate that sleep apnea may worsen a patient's cataracts.  Therefore, the Board finds that a remand is necessary in order to determine the etiology of the Veteran's eye disorders other than diabetic retinopathy.

Additionally, in order to ensure that all of the pertinent treatment records are of record, any outstanding records from Moncrief Army Community Hospital dated from March 2012 to the present as well as any VA outpatient treatment records dated from December 2013 to the present from the VA Medical Center in Columbia, South Carolina, should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain any outstanding Tricare records from Moncrief Army Community Hospital dated from March 2012 to the present and VA outpatient treatment records dated from December 2013 to the present from the Columbia, South Carolina, VA Medical Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
	
2.  After obtaining any outstanding treatment records, a VA opinion should be obtained regarding the etiology of the Veteran's eye disorders other than diabetic retinopathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is conducted.  If an examination is conducted, any indicated evaluations, studies, and tests should be accomplished.  

The examiner should review the record and note all diagnoses of the Veteran's eyes, to include presbyopia with mild astigmatism bilaterally, emmetropia, cataract of the left eye, and a retinal hole inferior without detachment of the right eye.

For each diagnosed eye disorder, the examiner should offer an opinion as to whether such is considered a refractive error of the eye(s).

For each diagnosed refractive error of the eye(s), the examiner should offer an opinion as to whether such is aggravated by the Veteran's diabetes mellitus type II, diabetic retinopathy, and/or sleep apnea.

For each diagnosed eye disorder other than a refractive error, the examiner should offer an opinion as to whether such is caused OR aggravated by the Veteran's diabetes mellitus type II, diabetic retinopathy, and/or sleep apnea. 

In offering any opinion, the examiner should address the multiple medical journal articles the Veteran submitted in May 2014, which support a relationship between cataracts and diabetes mellitus type II as well as a relationship between cataracts and sleep apnea.  With respect to diabetes mellitus type II, the articles indicate that patients with such disease may contract cataracts at a much younger age than they normally would.  With respect to sleep apnea, the articles indicate that sleep apnea may worsen a patient's cataracts.  The rationale for any opinion offered should be provided.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


